Citation Nr: 0321621	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-22 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a concussion to include headaches and dizziness, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from May 
1978 to March 1983, and other than honorable service from 
March 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


REMAND

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that it 
was necessary to develop the case for a new VA examination to 
ensure that there was adequate evidence to rate the veteran 
under the currently assigned Diagnostic Codes 8045-8100 
(brain disease due to trauma; migraine).  38 C.F.R. § 4.124a, 
Diagnostic Codes 8045-8100 (2002).  The VA examination was 
conducted in May 2003 and the report on the examination has 
been associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R.         § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held, in part, that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  In light of this change in the law, it will be 
necessary for the RO or other lower tribunal to consider this 
additional evidence in the first instance.  

The Board observes that the May 2003 VA examination report 
notes that the veteran was scheduled for a magnetic resonance 
imaging (MRI) scan of the head in the upcoming month or so.  
The report of the MRI has not been associated with the claims 
file.  Action should be taken to obtain this report.  

Accordingly, this case is REMANDED for the following action:

1.  Action should be taken to ensure that 
all notification and development required 
by the VCAA has been accomplished, 
especially notice to the veteran of what 
evidence the VA will obtain and what 
evidence he should provide.  

2.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of all of the evidence, to 
include the findings reported on the May 
2003 VA examination report and any other 
additional evidence obtained.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this Remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




